Citation Nr: 1029204	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disability.  

2.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to November 1991 
and November 2003 to September 2006.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
which increased the rating for the service-connected low back 
disability from 10 to 20 percent, effective February 25, 2008 and 
denied an increased rating for PTSD.  In a July 2009 rating 
decision, the RO increased the ratings to the current levels, 
each effective February 25, 2008.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in March 2010.  The hearing transcript has been associated 
with the claims file.

The Board notes that entitlement to TDIU is listed as an issue 
even though an appeal was never perfected.  In fact, the Board 
notes that a TDIU was previously considered and denied in an 
unappealed November 2008 decision.  Subsequent to that decision, 
however, the Veteran's ratings were increased to a combined 80 
percent and the Veteran repeated his statements that higher 
ratings were warranted and that his service-connected low back 
disorder and PTSD rendered him unable to secure or maintain 
substantially gainful employment.  After review of the decisions 
in Rice v. Shinseki, 22 Vet. App. 447 (2009), Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001), and Jackson v. 
Shinseki, 587 F.3d 1106 (Fed. Cir. 2009), the Board finds that 
the Veteran's increased rating claims include a claim for TDIU.  
This claim has therefore been added as an additional claim 
entitled to current appellate review. 


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by 
ankylosis, at least six weeks of incapacitating episodes of 
intervertebral disc syndrome each year, or neurological deficit.  

2.  The evidence of record does not demonstrate that the Veteran 
is or has been totally impaired by PTSD.

3.  The overall evidence suggests that the service-connected 
disabilities are of such nature and severity as to prevent the 
Veteran from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
Veteran's low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2009).

2.  The criteria for a rating in excess of 70 percent disability 
rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2008.  The RO then provided the appellant 
additional notice in a letter dated in August 2008, and the claim 
was readjudicated in February and July 2009 supplemental 
statements of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has assisted the appellant in obtaining 
evidence, afforded the appellant examinations, obtained medical 
findings indicative of the severity of the disabilities, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  The Board notes that the file does not include VA 
treatment records associated with the Veteran's psychiatric 
treatment prior to March 2009.  Review of the evidence of record 
indicates that all records were requested, and all available 
records associated with the file, however, which suggests that 
these records are not available.  Moreover, the Board finds that 
no prejudice results from the absence of these records as the 
record already contains ample description of the Veteran's PTSD 
throughout the period on appeal, to include prior to March 2009.  

Thus, the Board finds that VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.


Low Back Disability 

The evidence reflects the Veteran's history of constant back 
pain, for which he uses a TENS unit, heat/cold therapy, 
nonsteroidal anti-inflammatory medication, and pain medication.  
He has indicated that the back pain is aggravated by prolonged 
sitting or bending and that it limits his ability to lift or sit, 
stand, or walk for prolonged periods.  See, e.g., March 2010 
hearing transcript.  

A June 2008 VA examination record reflects the Veteran's history 
of constant, non-radicular back pain with several daily flare-
ups, each lasting approximately five minutes, which was 
associated with weakness and occasional numbness in the right 
leg.  The Veteran indicated that his back disability limited his 
ability to walk, sit, and stand:  he reported that he could walk 
for approximately five minutes and sit and stand for 
approximately 15 to 20 minutes.  He also reported that he did not 
work and that he had a history of physician-directed bedrest 
within the last year.  Examination revealed that the Veteran had 
a normal gait, normal posture, and normal curvature of the spine.  
There was no palpable spasm, atrophy, tenderness, or pain to 
palpation, and strength, sensation, and reflexes were normal.  
Range of motion testing revealed flexion to 60 degrees, extension 
to 30 degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 25 degrees, and bilateral rotation to 45 degrees.  
Pain was noted with all movement except left rotation.  There was 
no additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  X-ray images showed minimal 
discogenic changes of the spine.  The examiner diagnosed the 
Veteran with lumbar strain.  

A May 2009 VA physical therapy record reflects the Veteran's 
history of constant pain, increased by bending.  Examination 
revealed intact sensation, intact deep tendon reflexes, normal 
strength, and normal range of motion.  

A June 2009 VA examination record reflects the Veteran's history 
of constant, radicular pain which was aggravated by prolonged 
sitting and standing and weather changes.  The Veteran reported 
that he had two flare-ups a week, which varied in duration and 
which occasionally resulted in him having to stay off his feet.  
He also reported that he was placed on bedrest for 48 hours 
during the previous year by a physician and that he had not 
worked since February 2008 because of his lumbar pain and PTSD.  
He indicated that he was unable to do yard work and that his 
routine chores were limited because he could not lift.  The 
examiner noted that the Veteran stood throughout the examination 
due to pain with prolonged sitting.  Examination revealed diffuse 
tenderness but no spasm.  Straight leg raise was negative 
bilaterally.  Motor and sensory exam were normal, and reflexes 
were present and symmetric throughout.  Range of motion testing 
revealed flexion to 5 degrees with reported pain throughout.  
However, the examiner noted that the Veteran "appeared to exert 
minimal effort on flexion."  Range of motion testing also 
revealed extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 40 degrees bilaterally, all with 
pain throughout.  Range of motion was not additionally limited 
due to pain or fatigue after repetition.  The examiner noted that 
the Veteran was service-connected for degenerative arthritis.  He 
indicated that a magnetic resonance imaging performed in August 
2008 was normal, however, and he reported that he believed the 
most appropriate diagnosis was lumbosacral strain.  

A subsequent June 2009 VA treatment record reflects findings of 
normal gait, no gross loss of sensation to touch, and no 
limitation to active range of motion or strength.  

A January 2010 VA medical record reflects the Veteran's history 
that his back was "acting up" due to the cold weather.  He 
reported that he used a cream, hot baths, Trazodone, and a TENS 
unit for pain relief, which provided a little help.  He reported 
that the anti-inflammatories and pain relievers were not giving 
relief, however.  

The applicable criteria provide ratings in excess of 40 percent 
for ankylosis or for incapacitating episodes due to 
intervertebral disc syndrome, which are defined as an episode 
requiring physician-prescribed bedrest and medical treatment, 
having a total duration of at least 6 weeks during a 12 month 
period.  The appropriate rating for limitation of motion is 
determined after consideration of functional loss due to flare-
ups, fatigability, incoordination, weakness, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5243.  


After review of the evidence, the Board finds that a rating in 
excess of 40 percent is not warranted at any time during the 
appellate period.  In this case, the record is absent any 
findings or complaints of ankylosis.  The Board notes that the 
Veteran was determined to have flexion limited to five degrees on 
one occasion.  The examiner who conducted the range of motion 
testing determined that the Veteran was using minimal effort, 
however, and based on the fact that all other range of motion 
testing reveals far more significant flexion and at least near-
normal extension, lateral flexion, and rotation, the Board finds 
the evidence does not suggest that the range of motion is so 
limited as to be analogous to ankylosis.  See DeLuca, 8 Vet. App. 
at 206.  

The evidence also does not suggest that the Veteran's low back 
disability results in at least six weeks of bedrest per year due 
to intervertebral disc syndrome.  The Board notes that the 
Veteran has reported having episodes of doctor-prescribed 
bedrest.  The medical evidence does not corroborate this claim, 
however; rather, the medical evidence reflects no orders of 
bedrest.  Furthermore, even if the Veteran's history of doctor-
prescribed bedrest were accepted, a higher rating would not be 
warranted because the evidence, including the Veteran's 
histories, does not suggest that the lumbar spine disability 
results in at least six cumulative weeks of incapacitating 
episodes every year.  Thus, the Board finds that a schedular 
rating in excess of 40 percent is not warranted for the Veteran's 
low back disability.  

The Board has considered whether a separate rating is warranted.  
After review of the evidence, however, the Board finds that such 
a rating is not warranted as there is no evidence of neurological 
deficit, or any other symptom, which is not already considered in 
the current rating.  The Board acknowledges that the Veteran has 
reported radicular pain, weakness, and numbness.  The evidence 
consistently indicates normal neurological findings, with no 
evidence of absent reflex, diminished strength, atrophy, or 
incontinence, however.  Thus, a separate rating is not warranted.  

The Board has also considered whether extraschedular 
consideration is warranted based on the Veteran's report of 
occupational impairment secondary to his low back disabilities.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion 
above reflects that the symptoms of the Veteran's low back 
disability are contemplated by the applicable rating criteria.  
The competent medical evidence of record shows that his 
disabilities are primarily manifested by pain and limitation of 
motion, and the effects of pain and functional impairment have 
been taken into account and considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of 
the Veteran's low back disability have been fully considered and 
are contemplated in the rating schedule.  Consideration of 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as "governing 
norms" is not required and referral for an extraschedular rating 
is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

PTSD

The evidence reflects the Veteran's history that his PTSD is 
manifested by symptoms including depression, suicidal thoughts, 
short-term memory loss, homicidal thoughts, auditory 
hallucinations, obsessive rituals, anxiety, guilt, social 
isolation, irritability, limited interest, flashbacks, crying 
spells, and sleep impairment.  The Veteran has also reported that 
when he sees something that reminds him of the war in Iraq, he 
will hit the wall, bruising his hands.  The Veteran is married 
with children.  He has indicated that he and his wife and 
children are not close, however, and he has reported that he has 
few friends because he has difficulty trusting and getting along 
with people.  The Veteran is not working, in part due to his PTSD 
symptoms, and he has reported that when he was working, people 
would ask him about the war, which would make him emotional and 
upset, requiring him to leave work

An April 2008 VA examination record reflects that the Veteran was 
adequately groomed with normal speech and logical and goal-
directed thought content and processes.  The Veteran's mood was 
depressed, and he cried when he discussed his memories.  He did 
not display suicidal or homicidal ideation.  Insight and judgment 
were affected, and sleep was impaired.  The examiner assessed the 
Veteran with moderate PTSD and assigned a global assessment of 
functioning (GAF) score of 50.  

A July 2008 statement from a VA psychiatrist reflects the 
physiatrist's determination that the Veteran's PTSD resulted in 
social impairment and total occupational impairment due to re-
experiencing, heightened autonomic arousal, daily depression, 
unprovoked irritability, anger, and difficulty adapting to 
stressful situations to include work.  The psychiatrist added 
that the Veteran was unable to maintain or sustain gainful 
employment because of his PTSD.  See July 2008 Lowe statement.  

A March 2009 VA treatment record reflects the Veteran's history 
that waves of sadness and grief envelop him without warning or 
apparent cause despite his diligent review for potential 
triggers.  He reported that he continued to hear a voice in his 
head that told him that living was hard and dying was easy, and 
he indicated that he had had thoughts about suicide for a one-
hour period five days earlier.  He denied conflicts with his 
family or other psychosocial disruption, and he denied any self-
injurious behavior.  Examination revealed that the Veteran was 
well-groomed.  Speech was soft and had limited spontaneity.  Mood 
was dysphoric, and affect was congruent to content.  Thought 
processes were linear and goal-directed, but there were three 
brief sections where he appeared to have difficulty ordering his 
thought processes.  Thought content was appropriate.  There was 
no suicidal or homicidal ideation; memory was intact; orientation 
was full; and impulse control, judgment, insight, and 
concentration were good.   

An April 2009 VA treatment record reflects the Veteran's history 
of feeling hopeless about the present and future, and he 
indicated that he had had suicidal thoughts about three weeks 
earlier.  The examiner noted that the Veteran was initially seen 
at a VA clinic on June 24, 2008, when a suicide risk assessment 
was done and that an intake was done on July 1, 2008.  The 
examiner also noted that there was no record of inpatient care 
from the clinic, however, and that the only records from that 
time were non-mental health.  The examiner further noted that the 
Veteran had been on a "High Suicide Risk List" since June 2008, 
in part because an extended suicidal risk assessment could not be 
done because the Veteran's had a history of missing appointments.   

A May 2009 VA treatment record reflects findings that the Veteran 
was well-groomed, with spontaneous and soft speech, aloof then 
professional mood, linear and goal-directed thought processes, 
appropriate thought content, full orientation, intact memory, 
good concentration, good impulse control, good insight, good 
judgment, and absent suicidal or homicidal ideation.  Affect was 
congruent to content.  The record also reflects the Veteran's 
history of hearing noises in his house on nights that he could 
not sleep, which the examiner interpreted as evidence of 
hallucinations, present during sleep.

A subsequent May 2009 VA treatment record reveals that the 
Veteran was taken off the High Suicide Risk List because it had 
been determined that suicide was not a concern for the Veteran at 
the present time and had not been for "some months."  The 
record indicates that although the Veteran's impulsivity was a 
main concern considering his capacity for suicide, the Veteran's 
overall suicide risk was low for the foreseeable future, 
primarily because the factors driving his recent engagement in 
his treatment were monetary in nature and would support future 
activity.  Thus, the Veteran was determined to be at moderate to 
low risk for suicide.  

A June 2009 VA treatment record reflects the Veteran's history 
that he had recently attended a funeral for his nephew.  The 
Veteran indicated that since the nephew's death, he had had 
flashbacks, increased irritability, nightmares, sparse sleep, and 
feelings of being unsafe.  He also reported hearing noises that 
sounded like machine guns firing off.  He denied any suicidal 
ideation, but reported that he had thoughts about hurting people 
in his neighborhood who were disrespectful of his service.  The 
examiner noted that the Veteran was well-groomed, with slowing 
psychomotor activity, quiet and sad mood, linear and goal-
directed thought processes, intact memory, good concentration, 
good impulse control, good insight, good judgment, and 
appropriate thought content.  Affect was congruent to content.  
Speech had little spontaneity until the Veteran began discussing 
service-related issues and then words poured forth.  

Subsequent June 2009 VA treatment records reflect the Veteran's 
history of attempting suicide in 2008 and 2009.  The Veteran 
reported that he stopped, however, because his family walked in.  
He denied any current suicidal or homicidal thoughts.  
Examination revealed full orientation, normal speech, appropriate 
behavior, good insight and judgment, and appropriate thought 
content.  Mood and affect were somewhat sad and depressed.  
Thought process was somewhat slow but linear and goal-directed.  

A June 2009 VA examination record reflects the Veteran's history 
that he and his wife were recently back together after a six 
month separation, which was caused by the wife's fear of the 
Veteran's "rage fits."  The Veteran reported having moderate to 
severe dysphoria, crying, anergia, anhedonia, and feelings of 
hopelessness and helplessness, and he reported intermittent 
suicidal ideation without plan.  He denied homicidal ideation, 
and he reported that he was capable of performing his activities 
of daily living.  He stated that he did not do the activities of 
daily living routinely, however.  He explained that he would go 
two to three days without showering, not showering until his wife 
pressed him to do so.  Examination revealed the Veteran was 
alert, oriented to person, place, and time, and logical and goal-
directed, and he demonstrated adequate attention and was not 
distractible.  Insight was adequate.  Affect was flat and 
tearful.  Response latencies were normal.  Speech was fluent, 
spontaneous, grammatical, and free of paraphasias.  Memory was 
normal, and the examiner noted no grandiosity, pressured speech, 
irritability, thought disorder, or restlessness.  The examiner 
assessed the Veteran with severe PTSD with severe social and 
occupational impairment and assigned a GAF score of 45.  

A September 2009 VA treatment record reflects the Veteran's 
denial of suicidal ideation.  He indicated that he still had 
thoughts of retaliating when disrespected, however, and that he 
continued to hear noises that sounded like machine guns firing, 
though this was less frequent and less intense than before.  
Examination revealed that the Veteran was well-groomed with full 
orientation, intact memory, linear and goal-directed thought 
process, appropriate thought content, and good concentration, 
insight, judgment, and impulse control.  Thoughts were less 
chaotic and more linear than the previous visit.  Psychomotor 
activity was slowing.  Speech had limited spontaneity and was 
soft.  Mood was direct and matter of fact, and affect was 
congruent to content.  

An October 2009 VA treatment record reflects the Veteran's 
history of a suicidal attempt the previous April.  The Veteran 
denied any auditory or visual hallucinations.  The examiner noted 
that the Veteran became extremely emotional to the point of 
uncontrollable tears during the examination, and after talking 
with the Veteran, the examiner determined that the Veteran was 
"not coping well with the past trauma of his experience in 
Iraq".  The examiner assigned a GAF score of 49. 

A November 2009 VA treatment record reflects findings of full 
orientation, normal speech, euthymic mood, linear and goal-
directed thought process, and good memory, insight, judgment, and 
concentration.  The Veteran had no hallucinations or delusions, 
and he denied homicidal or suicidal ideation.  The record reports 
that the Veteran presented with a flat, blunted affect/mood.  It 
also reports that he had normal and ranged affect, however.  A 
GAF score of 49 was assigned.  A February 2010 VA treatment 
record also reflects a GAF score of 49.  

The Veteran's PTSD is rated under Diagnostic Code 9411.  DC 9411 
provides a 100 percent rating for total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

After review of the record, the Board finds that a rating in 
excess of 70 percent is not warranted at any time during the 
appellate period.  The records contain no findings of total 
occupational and social impairment, the assigned GAF scores, 
which range from 45 to 50 (corresponding to findings of serious 
symptoms or impairment in occupational, school, or social 
functioning), indicate findings of less than total impairment, 
and the reported symptoms do not approximate the disability 
picture created by the 100 percent rating.  See Carpenter 
(Eugene) v. Brown, 8 Vet. App. 240 (1995).  

There is no evidence of gross impairment in thought processes or 
speech; disorientation to time, person, or place; inability to 
perform activities of daily living; total isolation; loss of 
contact with reality; or grossly inappropriate behavior.  The 
Board acknowledges that the Veteran has reported having memory 
loss.  There is no objective evidence of gross impairment of 
memory, however; rather, the record consistently reflects 
findings of intact memory, and the Veteran has testified that the 
memory impairment is not so severe as to render him unable to 
remember intimate details such as his name, his family member's 
names, or his former occupation.  The Board also acknowledges 
that the Veteran has reported suicidal and homicidal thoughts, 
that he has a history of suicide attempts, and that he has been 
determined to pose a mild to moderate risk of self-harm.  The 
evidence does not suggest that the Veteran poses a persistent 
risk of hurting himself or others; rather, the record generally 
reflects the Veteran's denial of any current homicidal or 
suicidal thoughts, and when he does report a history of suicidal 
or homicidal thoughts, the thoughts are generally without plan or 
intent.  The Board further acknowledges that the Veteran has 
reported hallucinating.  The evidence indicates that the Veteran 
has been able to control his behavior and maintain contact with 
reality so that the hallucinations do not render him completely 
impaired, however.  Therefore, the Board finds that the 
disability picture contemplated by the 100 rating is not met, and 
a higher schedular rating is denied.

The Board has considered whether extraschedular consideration is 
warranted based on the Veteran's report of occupational 
impairment secondary to his PTSD.  See Barringer, 22 Vet. App. at 
242.  In this case, the symptoms of the Veteran's PTSD are 
contemplated by the applicable rating criteria, and the competent 
medical evidence of record shows that the symptoms and their 
effect on functional ability have already been taken into account 
and considered in applying the relevant rating schedule.  
Consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required and referral 
for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. 
at 111.

TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran has held a combined rating of 80 (with disabilities 
ratable at 40 percent or more) throughout the appellate period.  
Thus, the Veteran meets the schedular threshold for determining 
entitlement to a TDIU rating, and the only question remaining is 
whether there is evidence that the Veteran is unable to secure 
substantially gainful occupation as the result of these 
disabilities.  38 C.F.R. § 4.16(a).

The evidence indicates that the Veteran worked full-time as a 
machine operator until February 2008, when he voluntarily quit.  
See October 2008 VA Form 21-4192.  The Veteran contends that he 
is unable to work because of his service-connected PTSD and low 
back disability.  

Review of the record documents findings from a treating 
psychiatrist that the Veteran's PTSD renders him unable to 
maintain or sustain gainful employment and that it results in 
"total" occupational impairment.  It also documents findings 
from a VA examiner that the PTSD results in "severe" 
occupational impairment.  See July 2008 Lowe statement; June 2009 
VA examination record.  Based on these findings and the severity 
of the Veteran's PTSD and low back disability, as described 
above, and resolving all doubt in favor of the Veteran, the Board 
finds that TDIU is warranted.  


ORDER

A rating in excess of 40 percent for a low back disability is 
denied.  

A rating in excess of 70 percent for PTSD is denied.  

TDIU is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


